Title: To Thomas Jefferson from Joel Yancey, 12 March 1821
From: Yancey, Joel
To: Jefferson, Thomas


Dr Sir
P. Forest
12th March 1821
Natt sets off this morning for Montcello with 2 beaves and six muttons, the beeves are not as fat I could have wishd, or would have been had they been younger one of the steers is very bony, and is a much better beef than he appears to be, but I hope you will find them both respectable beef, the sheep are fatt I have recovered the young steer that broke from us, when I sent the other 2 by Dick, and have broke him, and he now works tolerably well, tho still a little vicious,   butNatt is unwilling to undertake to Drive him, and he is not able to render much service this season, I therefore decline sending at this time, but we can do very well without him, The wheat as all in the mill and I expect the flour can be had at any time, Will you have it sent to Richmond? if the price is no better in Richmond, than in Lynchburg, it will take 1/2 to pay carriage, we are prizing the Tobo and expect to have it all in Lynchburg in this month, as soon as it is down I will let you know, as you may determine whether you will send it on to Richmond or sell in Lynchburg Joel YanceyAs respects our prospects for a crop I refer to Mr. J. Randolph to whom also I have wrote by Natt, I have made every possible exertion to sell the Hay, but without effect, and I should be extremly glad. if it would be convenient to furnish some money to pay some small debts which I have contracted here, and for which I am very much harrassd About the first of June will do, if not entirely convenient sooner, the People are all well.With the Highes Respect I am YrsJoel Yancey